UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7795


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS MONIQUE BRADDY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
District Judge. (4:07-cr-00048-RBS-TEM-1; 4:08-cv-00131-RBS)


Submitted:   March 16, 2010                 Decided:   March 29, 2010


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Monique Braddy, Jr.,      Appellant Pro Se.       Howard   Jacob
Zlotnick, Assistant United       States Attorney,      Newport    News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas      Monique   Braddy,        Jr.,    seeks    to     appeal    the

district court’s orders dismissing his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion as untimely and denying his subsequent Fed.

R. Civ. P. 60(b) motion for reconsideration.                      We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           When the United States or its officer or agency is a

party to a civil case, the notice of appeal must be filed no

more than sixty days after the entry of the district court’s

final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).   A judgment or order is entered under Rule 4(a) when it

is either set forth in a separate document, as required by Fed.

R. Civ. P. 58(a), and entered on the district court’s docket, or

150 days have passed from the entry of the judgment or order.

Fed. R. App. P. 4(a)(7) (defining entry in civil cases).                       “[T]he

timely   filing   of    a   notice   of       appeal   in   a   civil   case     is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

           The district court entered its order dismissing the

§ 2255 motion on February 20, 2009.               However, because the court

did not prepare and enter its judgment on a separate document,

                                          2
the    entry     of    judgment,    for       purposes       of    filing    a    notice     of

appeal, is deemed to have occurred 150 days thereafter, or on

July 20, 2009.          See Fed. R. Civ. P. 58(c)(2); Fed. R. App. P.

4(a)(7)(A)(ii).           Thus,    Braddy       had    sixty       days   thereafter,        or

until September 18, 2009, to note a timely appeal.                               See Fed. R.

App. P. 26(a) (explaining computation of time periods).                                     His

notice of appeal, signed on September 21, 2009, was therefore

untimely.        Braddy    has     not    offered      any        explanation      for     this

untimeliness, and he did not obtain an extension or reopening of

the appeal period.             Therefore, we conclude that the notice of

appeal is untimely as to the order dismissing Braddy’s § 2255

motion.

               Additionally, the notice of appeal is untimely as to

the      order        denying      Braddy’s           Rule        60(b)      motion        for

reconsideration.          The district court entered its order denying

the Rule 60(b) motion on April 6, 2009.                       Because there is not a

separate document requirement for judgments disposing of Rule 60

motions, see Fed. R. Civ. P. 58(a)(5), the judgment is final

upon     entry    on     the    civil     docket.            See     Fed.    R.     App.     P.

4(a)(7)(A)(i).          Thus, Braddy had until June 5, 2009, to note a

timely    appeal.        See    Fed.     R.    App.   P.     26(a).         His   notice     of

appeal, signed on September 21, 2009, was therefore untimely.

Braddy has not offered any explanation for this untimeliness,

and he did not obtain an extension or reopening of the appeal

                                               3
period.      Therefore, we conclude that the notice of appeal is

untimely as to the order denying Braddy’s Rule 60(b) motion.

           Accordingly, we dismiss the appeal.               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                        4